 In the Matter of THE PECK STOW & Wa cox COMPANYandUNITEDAUTOMOBILE WORKERS OF AMERICA, AFFILIATED WITH THE AMERICANFEDERATION OF LABORCaseNo. R-4373.-Decided November13,1942Jurisdiction:tool, hardware, and sheet-metal working machinery manufacturingindustry.Investigation and Certification of Representatives:existence of question : re-fusal to bargain with petitioner until certified by the Board:'election necessary.UnitAppropriate for Collective Bargaining:all production and maintenanceemployees, including shipping, receiving and yard departments, but excludingexecutives, foremen, assistant foremen, department heads, and other super-visors,factory clerks, timekeepers, office, technical and plant protectionemployees.McKercher and Link,byMr. George R. Link, Jr.,of New York City,for the Company.Mr. Henry James Burke,of Meriden, Conn., for the Union.Mr. Louis A. Pontello, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petition duly filed by United Automobile Workersof America, affiliated with the American Federation of Labor, hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of The Peck Stow &Wilcox Company, Southington, Connecticut, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Samuel G. Zack, Trial Examiner.Said hearing was held at Hartford, Connecticut, on October 13, 1942.,The Company and the Union appeared, participated, and were af-forded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The Com-pany moved to dismiss the petition on the ground that the evidencepresented at the hearing-did not warrant an election.The Trial Ex-aminer referred the motion to the Board. The, motion is hereby denied.45 N. L. R. B., No. 82.574 THE PECK STOW& WILCOX COMPANY-575The Trial Examiner's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.The Company filed a briefwhich the Board has considered.,Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Peck Stow & Wilcox Company is a Connecticut corporationhaving its principal office and place of business at Southington,Connecticut, where it is engaged in the manufacture, sale, and dis-tribution of mechanic's hand tools, such as hammers, wrenches,pliers, and screwdrivers, and hardware, roller skates, and sheet-metal working machinery.During 1941, the Company used rawmaterials, consisting of bar steel, grey iron castings, birch lumberand mill supplies, valued in excess of $500,000, of which over 90 per-centwas shipped from points outside the State of Connecticut.-During the same period, the Company manufactured finished prod-ucts valued in excess of $2,000,000, of which over 60 percent *asshipped to points outside the State of Connecticut.The Companyadmits that it is engaged in commerce within the meaning of theNational Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Automobile Workers of America isa labor organization,affiliatedwith the American Federation of Labor, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that a question concerning representationhad arisen in that the Union requested the Company to recognize itas the collective bargaining agent for the Company's'employees, andthat the Company refused such recognition.The record indicates that the Union represents a substantial num-ber of employees in the unit hereinafter found to be appropriate.2?The Companyurges that the petition be dismissed on theground that the Union'sjurisdiction does not extendto the typeof business engaged inby the Company.Wefind no merit in this contention.There is no requirementin the Actlimiting employeesin their choice of a bargaining representative to labor organizations whose trade oroccupational'jurisdiction conform tothe employer's type of business.sThe Union submitted about 560 authorization cards, butthey werenot checked againsta pay rollThe parties stipulated at the hearingthat the Companyemploys about 800workers in the allegedunit and that the Union has been designated by at least 300 ofunitThe TrialExaminerstated thatthe union cardsappeared to bear genuine signatures. 576DECISIONS OF NATIONALLABOR RELATIONS 'BOARDWe find thata question'affecting commerce has arisen concerningthe representation of employees of the Company,within the mean-irig of Section 9 (c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITThe Union contends, and adduced evidence in support of its con-tention, that all production and maintenance employees, includingthe employees of the shipping, receiving, and yard departments, but,excluding executives, foremen, assistant foremen, department heads,and other supervisors, factory'clerks, timekeepers, office, technical,and. plant-protection employees, constitute an appropriate unit.Al-though the Company ' denies that such a unit is appropriate, noevidence was offered in support of its position in this regard.We find that all production and maintenance employees, includ-ing the employees of the shipping, receiving, and yard departments,but excluding executives, foremen, assistant foremen, departmentheads, and other supervisors, factory clerks, timekeepers,office,technical, and plant-protection employees, constitute a unit appro-priate for the purposes of collective bargaining within themeaningof Section 9 (b)' of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Peck Stow &Wilcox Company, Southington, Connecticut, an election by -secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the First Region, acting inthis matter as agent for the National Labor Relations Board and 'sub-ject to Article III, Section 10, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding the THE PECK STOW & WILCOX COMPANY577date of this Direction of Election, including employees who did notwork during such pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off,, but excluding employees who have .since quit orbeen discharged for cause, to determine whether or not they desire tobe represented by United Automobile Workers of America, affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining.0493508-43-vol. 45-37